Citation Nr: 1101269	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-43 910	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 2007 to June 2008 
with 4 months and 29 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in January 2010.  A 
statement of the case was issued in September 2010, and a 
substantive appeal was received in October 2010.  The Veteran 
appeared at a Decision Review Officer (DRO) informal conference 
hearing at the RO in June 2010.  A report is of record.    
 
On substantive appeal, the Veteran marked the appropriate box to 
indicate that he wanted a hearing before the Board at the RO.  In 
a handwritten note, the Veteran also requested a teleconference 
hearing and indicated that he would attend whichever was 
scheduled first.  However, on a form received in December 2010, 
the Veteran marked the appropriate line to indicate that he was 
withdrawing his appeal.  Consequently, the Veteran withdrew his 
request for a hearing.


FINDINGS OF FACT

In December 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant and 
his representative that a withdrawal of the issue of entitlement 
to service connection for IBS is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
service connection for IBS by the appellant and his 
representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant and his representative have withdrawn the 
issue of entitlement to service connection for IBS and, hence, 
there remain no allegations  of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

By statement received in December 2010, the Veteran marked the 
appropriate line to indicate that he wished to withdraw his 
appeal.  The Veteran's representative had submitted the request 
as an attachment to a December 2010 letter.  At the time, the 
Veteran had perfected appeal for entitlement to service 
connection for IBS.  Accordingly, this issue is no longer in 
appellate status.


ORDER

The Veteran's appeal of entitlement to service connection for IBS 
is dismissed.



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


